DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KAREN SINCLAIR,
                             Appellant,

                                    v.

                        GEORGETTE STEELE,
                             Appellee.

                              No. 4D19-2644

                              [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE 19-
005726.

  Karen Sinclair, Lauderhill, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.